 Case 9:17-bk-11363-DS            Doc 466 Filed 07/18/19 Entered 07/18/19 11:49:47           Desc
                                   Main Document     Page 1 of 7



 1   RICHARD A. MARSHACK, #107291
     rmarshack@marshackhays.com
 2   CHAD V. HAES, #267221
     chaes@marshackhays.com
 3   MARSHACK HAYS LLP
     870 Roosevelt
 4   Irvine, California 92620
     Telephone: (949) 333-7777
 5   Facsimile: (949) 333-7778

 6   Attorneys for THE OFFICIAL COMMITTEE
     OF UNSECURED CREDITORS
 7

 8                                   UNITED STATES BANKRUPTCY COURT

 9                 CENTRAL DISTRICT OF CALIFORNIA – SANTA BARBARA DIVISION

10

11   In re                                                  Case No. 9:17-bk-11363-DS
12   RAJYSAN, INC. dba MMD EQUIPMENT, a                     Chapter 11
     California corporation,
13                                                          STIPULATION BETWEEN THE
                                                            OFFICIAL COMMITTEE OF
14                                                          UNSECURED CREDITORS AND THE
                         Debtor and Debtor-in-Possession.   CHAPTER 11 TRUSTEE TO ASSIGN
15                                                          CLAIMS
16                                                          [No Hearing Needed Pursuant to Local
                                                            Bankruptcy Rule 9013-1(o)(1)]
17

18

19   TO THE HONORABLE DEBORAH J. SALTZMAN, UNITED STATES BANKRUPTCY JUDGE,

20   THE OFFICE OF THE UNITED STATES TRUSTEE, AND ALL INTERESTED PARTIES:

21            The Official Committee of Unsecured Creditors of Rajysan, Inc. dba MMD Equipment

22   (“Committee”) and the duly-appointed Chapter 11 Trustee of the bankruptcy estate of Rajysan, Inc.

23   dba MMD Equipment (“Trustee” and collectively with the Committee, the “Parties”) by and through

24   their counsel of record, hereby move this Court for an order assigning and conferring standing upon

25   the Trustee to prosecute certain claims of the Debtor’s bankruptcy estate (“Estate”) which have been

26   previously assigned to the Committee based on the following facts:

27   ///

28   ///


                                                       -1-
                                          STIPULATION ASSIGNING CLAIMS
     186729v1/1239-008
Case 9:17-bk-11363-DS                Doc 466 Filed 07/18/19 Entered 07/18/19 11:49:47             Desc
                                      Main Document     Page 2 of 7


 1                                                    Recitals
 2            A.        On July 29, 2017 (“Petition Date”), Rajysan, Inc. dba MMD Equipment (“Debtor”)
 3 filed a voluntary petition for relief under Chapter 11 of Title 11 of the United States Code.

 4            B.        On August 31, 2017, the United States Trustee filed a notice of appointment and
 5 appointment of committee members to serve on the committee of creditors (“Committee”).

 6 Collectively, and without taking into account proofs of claim of the various insiders of Debtor and

 7 their related entities, the members of the Committee hold approximately 70% of the scheduled

 8 unsecured debt in this bankruptcy case.

 9            C.        Prepetition, Debtor made one or more transfers to or for the benefit of Amarjit
10 Sahani, Rajinder Sahani, Gurpreet Sahani (collectively, the “Insiders”). The Committee contends

11 that the transfers can and should be avoided pursuant to 11 U.S.C. Sections 544-551 and under

12 applicable state and federal law. The Committee believes that additional claims against the Insiders

13 exist. All potential claims against the Insiders shall be collectively referred to herein as the “Insider

14 Claims”

15            D.        Other avoidance actions and claims against non-insiders may exist (“Third-Party
16 Claims”).

17            E.        In order to avoid any conflict or appearance of impropriety, the Committee, Debtor,
18 and Insiders previously agreed to confer standing on the Committee to prosecute the Insider Claims

19 and the Third-Party Claims.

20            F.        On February 20, 2018, the Committee, Debtor, and Insiders filed a Stipulation to
21 Assign and Toll Claims (“Stipulation”). On February 27, 2018, the Court approved the Stipulation

22 and entered the Order.

23            G.        On August 6, 2018, the Committee filed an adversary complaint against the Insiders
24 (“Insider Adversary”). The amount in controversy exceeds $13 million. The Insider Adversary is

25 currently pending.

26            H.        On September 19, 2018, the Committee filed other adversary complaints against five
27 separate taxing agencies (“Tax Adversaries”) seeking to recover fraudulent transfers made by Debtor

28 on account of the personal tax liabilities of the Insiders. The total combined amount in controversy

                                                           2
                                            STIPULATION ASSIGNING CLAIMS
     4845-3857-7308, v. 1/1239-008
Case 9:17-bk-11363-DS                Doc 466 Filed 07/18/19 Entered 07/18/19 11:49:47             Desc
                                      Main Document     Page 3 of 7


 1 regarding the Tax Adversaries is approximately $5 million. The Tax Adversaries also remain

 2 pending.

 3            On May 3, 2019, the Court entered an order appointing Chapter 11 trustee pursuant to
 4 11 U.S.C. § 1104(a).

 5            I.        On May 7, 2019, Sandra K. McBeth (“Trustee”) filed a notice of appointment and
 6 acceptance of trustee.

 7            J.        On June 27, 2019, the Committee filed a motion to abandon its interest in certain
 8 causes of action (“Motion to Abandon”). The Motion to Abandon sought authority to either abandon

 9 or assign to the Trustee:

10                 x    Potential claims against Alliance North America (“ANA Claims”);
11                 x    Potential claims against GemCap Lending (“GemCap Claims”);
12                 x    Potential claims against Sumitomo Mitsui Finance & Leasing Co. (“Sumitomo
13                      Claims”); and
14                 x    All other potential avoidance actions (“Nominal Claims”).
15            K.        On July 15, 2019, the Trustee requested that the Committee assign to the Trustee
16 (rather than abandon) the ANA Claims, GemCap Claims, Sumitomo Claims, and Nominal Claims

17 (collectively, the “Subject Claims”) and voluntarily dismiss the Motion to Abandon.

18            L.        Subject to court approval, the Parties agree that the Subject Claims shall be assigned
19 from the Committee to the Trustee. However, the assignment set forth herein does not include the

20 Insider Adversary, the Tax Adversaries, or the underlying claims asserted in the pending adversaries.

21                                                   Agreement
22            1.        The Committee stipulates that standing to prosecute the Subject Claims shall be
23 conferred on the Trustee. This grant of standing includes the power to file, prosecute, settle, and

24 collect any judgment obtained in actions filed pursuant to this Stipulation.

25            2.        In prosecuting the Subject Claims, the Trustee shall obtain Court authorization in any
26 circumstance where the Debtor or the Committee would have been required to obtain such

27 authorization (e.g. to settle a claim).

28

                                                           3
                                            STIPULATION ASSIGNING CLAIMS
     4845-3857-7308, v. 1/1239-008
Case 9:17-bk-11363-DS   Doc 466 Filed 07/18/19 Entered 07/18/19 11:49:47   Desc
                         Main Document     Page 4 of 7
        Case 9:17-bk-11363-DS                    Doc 466 Filed 07/18/19 Entered 07/18/19 11:49:47                                      Desc
                                                  Main Document     Page 5 of 7

                                        PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
870 Roosevelt, Irvine, CA 92620

A true and correct copy of the foregoing document entitled: STIPULATION BETWEEN THE OFFICIAL COMMITTEE OF
UNSECURED CREDITORS AND THE CHAPTER 11 TRUSTEE TO ASSIGN CLAIMS will be served or was served (a)
on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On July 18,
2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following
persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:



                                                                                           Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On July 18, 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.

DEBTOR
RAJYSAN, INC.
4175 GUARDIAN STREET
SIMI VALLEY, CA 93063-3382


                                                                                           Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on July 18, 2019, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

 Via Personal Delivery
 PRESIDING JUDGE’S COPY
 Bankruptcy Judge Deborah J. Saltzman
 United States Bankruptcy Court
 Central District of California
 Edward R. Roybal Federal Building and Courthouse
 255 E. Temple Street, Suite 1634 / Courtroom 1639
 Los Angeles, CA 90012

                                                                                           Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 July 18, 2019                  Chanel Mendoza                                                 /s/ Chanel Mendoza
 Date                           Printed Name                                                   Signature




           This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                          F 9013-3.1.PROOF.SERVICE
4847-9132-4315, v. 1/1539-001
        Case 9:17-bk-11363-DS                    Doc 466 Filed 07/18/19 Entered 07/18/19 11:49:47                                      Desc
                                                  Main Document     Page 6 of 7

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): continued:
    x CREDITOR BMW BANK OF NORTH AMERICA: Bret D. Allen ca.ecf@bretallen.com,
       bankruptcy@theallenlawfirm.com
    x CREDITOR BMW BANK OF NORTH AMERICA DEPARTMENT: Bhagwati Barot bbarot@aissolution.com
    x INTERESTED PARTY COURTESY NEF: Linda S Blonsley blonsleylawecf@gmail.com,
       joe@blonsleylaw.com;lawbr69955@notify.bestcase.com;lblonsley@blonsleylaw.com
    x CREDITOR BORSTEIN ENTERPRISES: Jess R Bressi jess.bressi@dentons.com,
       kimberly.sigismondo@dentons.com
    x INTERESTED PARTY ALLIANCE NORTH AMERICA, INC.: Cathrine M Castaldi
       ccastaldi@brownrudnick.com
    x 3RD PARTY PLAINTIFF CALIFORNIA FRANCHISE TAX BOARD: Lisa W Chao lisa.chao@doj.ca.gov
    x DEFENDANT LOS ANGELES COUNTY TREASURER AND TAX COLLECTOR: Jacquelyn H Choi
       jchoi@swesq.com
    x 3RD PARTY PLAINTIFF CALIFORNIA FRANCHISE TAX BOARD, 3RD PARTY DEFENDANT GURMEET
       SAHANI, 3RD PARTY DEFENDANT JASMINE SAHANI, AND CREDITOR GURMEET SAHANI: Jeremy Faith
       Jeremy@MarguliesFaithlaw.com,
       Helen@MarguliesFaithlaw.com;David@MarguliesFaithLaw.com;Victoria@MarguliesFaithlaw.com;Noreen@Marg
       uliesFaithlaw.com
    x UNITED STATES TRUSTEE (ND): Brian D Fittipaldi brian.fittipaldi@usdoj.gov
    x CREDITOR SUMITOMO MITSUI FINANCE AND LEASING CO., LTD.: Jeffrey K Garfinkle
       jgarfinkle@buchalter.com, docket@buchalter.com;dcyrankowski@buchalter.com
    x INTERESTED PARTY COURTESY NEF: Thomas M Geher tmg@jmbm.com,
       bt@jmbm.com;fc3@jmbm.com;tmg@ecf.inforuptcy.com
    x DEBTOR RAJYSAN, INC.: Andrew Goodman agoodman@andyglaw.com
    x CREDITORS COMMITTEE THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS: Chad V Haes
       chaes@marshackhays.com, 8649808420@filings.docketbird.com
    x CREDITORS COMMITTEE THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS: D Edward Hays
       ehays@marshackhays.com, 8649808420@filings.docketbird.com
    x INTERESTED PARTY COURTESY NEF: Richard E Hettinger rhettinger@davidsontroilo.com
    x 3RD PARTY PLAINTIFF CALIFORNIA FRANCHISE TAX BOARD: John C Keith john.keith@doj.ca.gov
    x CREDITOR WELLS FARGO BANK, N.A.: Raffi Khatchadourian raffi@hemar-rousso.com
    x CREDITOR BRUCE MILLER & ASSOCIATES: Mark J Krone mk@amclaw.com,
       maa@amclaw.com;amc@amclaw.com;mea@amclaw.com;ilr@amclaw.com
    x CALIFORNIA FRANCHISE TAX BOARD, AMARJIT SAHANI, GURPREET SAHANI, RAJINDER SAHANI,
       SHANEEN SAHANI, GURPREET SAHANI AS TRUSTEE OF THE GREEN ACRES TRUST DATED MAY 10,
       2017: Lewis R Landau Lew@Landaunet.com
    x INTERESTED PARTY AIRMAN USA CORPORATION AND HOKUETSU INDUSTRIES CO., LTD.: Matthew A
       Lesnick matt@lesnickprince.com, matt@ecf.inforuptcy.com;jmack@lesnickprince.com
    x CREDITOR GURMEET SAHANI: Noreen A Madoyan Noreen@MarguliesFaithLaw.com,
       Helen@MarguliesFaithlaw.com;Victoria@MarguliesFaithlaw.com;David@MarguliesFaithLaw.com
    x INTERESTED PARTY COURTESY NEF: Craig G Margulies Craig@MarguliesFaithlaw.com,
       Victoria@MarguliesFaithlaw.com;David@MarguliesFaithLaw.com;Helen@MarguliesFaithlaw.com
    x CREDITOR COMMITTEE THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS: Judith E Marshack
       jmarshack@marshackhays.com, 8649808420@filings.docketbird.com
    x CREDITOR COMMITTEE THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS: Richard A Marshack
       rmarshack@marshackhays.com, lbuchanan@marshackhays.com;8649808420@filings.docketbird.com
    x TRUSTEE SANDRA MCBETH (TR): Sandra McBeth (TR) jwalker@mcbethlegal.com,
       CA65@ecfcbis.com;ecf.alert+McBeth@titlexi.com
    x CREDITOR GURMEET SAHANI: Monserrat Morales Monsi@MarguliesFaithLaw.com,
       Victoria@MarguliesFaithLaw.com;David@MarguliesFaithLaw.com;Helen@marguliesfaithlaw.com
    x CREDITOR BMW BANK OF NORTH AMERICA: Dipika Parmar dipika.parmar@aissolution.com
    x 3RD PARTY PLAINTIFF CALIFORNIA FRANCHISE TAX BOARD: Laura E Robbins
       Laura.Robbins@doj.ca.gov, Carolina.Castillo@doj.ca.gov
    x INTERNAL REVENUE SERVICE AND UNITED STATES OF AMERICA ON BEHALF OF THE INTERNAL
       REVENUE SERVICE: Najah J Shariff najah.shariff@usdoj.gov, USACAC.criminal@usdoj.gov
    x INTERESTED PARTY COURTESY NEF: Valerie Smith claims@recoverycorp.com
           This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                          F 9013-3.1.PROOF.SERVICE
4847-9132-4315, v. 1/1539-001
        Case 9:17-bk-11363-DS                    Doc 466 Filed 07/18/19 Entered 07/18/19 11:49:47                                      Desc
                                                  Main Document     Page 7 of 7

    x    CREDITOR GURMEET SAHANI: Jay M Spillane jspillane@spillaneplc.com,
         cdale@spillaneplc.com;smargetis@spillaneplc.com
    x    CREDITOR BEXAR COUNTY: Don Stecker
    x    CREDITOR BEXAR COUNTY: Don Stecker don.stecker@lgbs.com
    x    CREDITOR SOUTHWEST PRODUCTS CORPORATION: Thomas W Stilley tstilley@sussmanshank.com,
         jhume@sussmanshank.com
    x    UNITED STATES TRUSTEE (ND): United States Trustee (ND) ustpregion16.nd.ecf@usdoj.gov
    x    TRUSTEE SANDRA MCBETH (TR): Timothy J Yoo tjy@lnbyb.com




           This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                          F 9013-3.1.PROOF.SERVICE
4847-9132-4315, v. 1/1539-001
